Case 1:20-cv-00284-DDD-SKC Document 47 Filed 03/31/21 USDC Colorado Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                            Judge Daniel D. Domenico

        Civil Action No. 1:20-cv-00284-DDD-SKC

        JOSEPH E. GATES,

                Plaintiff,
        v.

        HUFF, C/O, CSP;
        LT. MASCARENAS, CSP; and
        LT. JOHNSON, INTEL, CSP,

                Defendants.


             ORDER ADOPTING RECOMMENDATION AND GRANTING
               DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT


             Before the Court is the recommendation (Doc. 43) of United States
        Magistrate Judge S. Kato Crews that the Court grant Defendants’ mo-
        tion for summary judgment (Doc. 35) for failure to exhaust administra-
        tive remedies. The recommendation states that objections to the recom-
        mendation must be filed within fourteen days after its service on the
        parties. (Doc. 43 at 7 (citing 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ.
        P. 72(b)(2)).) The recommendation was served on February 4, 2021 at
        Plaintiff’s address of record at the Colorado State Penitentiary. On Feb-
        ruary 12, 2021, the recommendation was returned to the Court with a
        note that Plaintiff had been paroled. (Doc. 44.) The Court obtained
        Plaintiff’s new address and re-served the recommendation at that ad-
        dress on March 4, 2021. (Doc. 45; Doc. 46.) No party has objected to the
        recommendation.

             In the absence of a timely objection, the Court may review a magis-
        trate judge’s recommendation under any standard it deems appropriate.


                                           -1-
Case 1:20-cv-00284-DDD-SKC Document 47 Filed 03/31/21 USDC Colorado Page 2 of 2




        Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (citing Thomas
        v. Arn, 474 U.S. 140, 150, 154 (1985)). In this matter, the Court has re-
        viewed the recommendation to satisfy itself that there is “no clear error
        on the face of the record.” Fed. R. Civ. P. 72(b) Advisory Committee
        Notes. Based on that review, the Court has concluded that the recom-
        mendation is a correct application of the facts and the law. As Judge
        Crews determined, Plaintiff did not comply with prison grievance proce-
        dure deadlines, and he has therefore procedurally defaulted on the
        Prison Litigation Reform Act requirement to exhaust his administrative
        remedies before bringing his claims.

           Accordingly, it is ORDERED that:

           The Recommendation re: Defendants’ Motion for Summary Judg-
        ment [#35] (Doc. 43) is ACCEPTED and ADOPTED;

           Defendants’ Motion for Summary Judgment for Failure to Exhaust
        Administrative Remedies (Doc. 35) is GRANTED; and

           Defendants’ Motion to Dismiss Under Fed. R. Civ. P. 12(b)(6)
        (Doc. 31) is DENIED AS MOOT.

        DATED: March 31, 2021                      BY THE COURT:




                                                   Hon. Daniel D. Domenico




                                          -2-
